FlLED
uNlTED sTATEs DisTRicT couRT Feb,uary 271 2019
EAsTERN D\sTRicT oF cALiFoRN\A

V
CLERK US DS|TR|CT COURT ‘j ’ `
EASTERN DlSTRlCT OF '
CALIFORNIA

 

 

UNlTED STATES OF AMER|CA, Case No. 2213-cr-00072-JAM

Plaintiff,

v. ORDER FOR RELEASE OF
PERSON lN CUSTODY

NllCHAEL FREDER|CK HESSE.

Defendant.

 

 

TO: UN|TED STATES MARSHAL:
This is to authorize and direct you to release l\/llCHAEL FREDER|CK HESSE

Case No. 2:13-cr-00072-JAM Charges 18 USC § 3583 from custody for the

following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

Appearance Bond With 10% Deposit

Appearance Bond With Surety

Corporate Surety Bail Bond

(Other); Supervised Re|ease conditions as stated on

 

the record in open court. Defendant to released at 9:00
AM on 2/28/2019 to the custodv of the USM to be

taken to Sa|vation Armv Treatment Proqram.

lssued at Sacramento, Ca|ifornia on Febr 27, 019 t2:00 Pl\/l
z /
By: /%__l

\ l
l\/lagistrate dge Kendall J. Newman

 

